DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive in respect to claims 1-12 and 28-33.
Applicant argues Nguyen-Thien-Nhon does not disclose a sealing member positioned entirely on and around an outer surface of the frame.
Examiner respectfully disagrees.  Figures 1-3 show the sealing member (18) positioned entirely on the outer surface of the frame.
Applicant also argues Nguyen-Thien-Nhon does not disclose the plurality of first and second angled portions extend between the inflow and outflow end portions of the sealing member, the inflow end portion located at the inflow end of the frame.
Examiner respectfully disagrees.  The Figures show sealing member 18 having undulating angled portions located between the ends of the sealing member, and paragraph [0052] describes the sealing member 18 extending all the way to the inflow end of the frame.
Applicant also argues Nguyen-Thien-Nhon does not disclose exactly three u-shaped sections or the required angles.
Examiner respectfully disagrees.  Figure 1 shows exactly three u-shaped sections.  This includes three or more sections.  Examiner suggests amending the claim to require “only” three u-shaped sections, or “no more” than three u-shaped sections.  
The angles are shown in the Figures generally and are described in more detail in Paragraphs [0049] and [0062]. 
Applicant’s arguments with respect to claim(s) 23-27 have been considered but are moot because the new ground of rejection does not rely on the prior rejections of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 28-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen-Thien-Nhon (US Patent Publication 2017/0014229).
As to claims 1 and 34, Nguyen-Thien-Nhon discloses an implantable prosthesis comprising an annular expandable frame (12), a leaflet structure within the frame (14), an annular sealing member with an undulating shape positioned around an 
As to claims 2 and 35, Nguyen-Thien-Nhon discloses the sealing member is secured directly to the frame (Paragraph [0054]).
As to claims 3 and 36, Nguyen-Thien-Nhon discloses the sealing member is secured to an inner surface of the outer skirt (Paragraph [0013]).
As to claims 4-7, Nguyen-Thien-Nhon discloses first and second angles connected at an apex (shown in Figure 1, sealing member 16 is attached at struts of frame 12 and forms peaks, zig-zag shapes and rounded or relatively pointed edges).
As to claims 8-10, Nguyen-Thien-Nhon discloses angles between 0-9 degrees (Paragraph [0062]).
As to claims 11 and 12, Nguyen-Thien-Nhon discloses the outer skirt has axially aligned openings (167).
As to claim 28, Nguyen-Thien-Nhon discloses an implantable prosthesis comprising an annular expandable frame (12), a leaflet structure within the frame (14), and an annular sealing member with an undulating shape positioned around an outer surface of the frame (18) comprising V-shaped projections (164).
As to claims 29-31, Nguyen-Thien-Nhon discloses axially offset first and second straight connecting portions (Paragraph [0071]).
As to claim 32, Nguyen-Thien-Nhon discloses an implantable prosthesis comprising an annular expandable frame (12), a leaflet structure within the frame (14), and an annular sealing member with an undulating shape comprising three 
As to claim 33, Nguyen-Thien-Nhon discloses three leaflets (40).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23-27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen-Thien-Nhon (US Patent Publication 2017/0014229) in view of Lane (US Patent Publication 2006/0195184).
As to claim 23, Nguyen-Thien-Nhon discloses an implantable prosthesis comprising an annular expandable frame (12), a leaflet structure within the frame (14), and an annular sealing member with an undulating shape positioned around an outer surface of the frame (18) with openings (167) (314).
Nguyen-Thien-Nhon does not disclose the sealing member comprises a sponge or foam material.
Lane teaches an implantable prosthetic valve comprising a sealing member made from foam (Paragraph [0008]), in the same field of endeavor, for the purpose of improving flexibility of the seal to the surrounding tissue (Paragraph [0008]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine alter the seal of Nguyen-Thien-Nhon with the foam material of Lane, in order to improve the flexibility of the seal to conform to the surrounding tissue as taught in Lane in paragraph [0008].
As to claims 24-27, Nguyen-Thien-Nhon discloses offset rows of hexagonal or diamond shaped openings (Figures 1-23; Paragraphs [0071] and [0086] and [0106]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774